ST. PAUL, J.
[1,2] Plaintiff .sues for the cost of replacing a sawmill destroyed by fire through the alleged negligence of the defendants, the lessees thereof. It is charged that the night watchman was not on duty at the time the fire started. The evidence shows this to be so; but it also shows that when plaintiff operated the mill himself he employed no night watchman at any time, and nothing in the lease required the defendant to keep a night watchman about the premises. The evidence further shows that the mill was not equipped with proper appliances (or appliances at all) for fighting fire; so that it does not appear that the night watchman, even if present, could have done anything to control the fire.
The trial judge found no evidence of negligence in the defendants, and rejected plaintiff’s demand. This judgment is correct.
'Decree.
The judgment appealed from is therefore affirmed.
O’NIELL, J., being absent from the state, takes no part in the decision of this case.